UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.) Intervest Bancshares Corporation (Name of Issuer) Common Stock, $1.00 par value (Title of Class of Securities) (CUSIP Number) September 18, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: £Rule 13d-1(b) TRule 13d-1(c) £Rule 13d-1(d) CUSIP No.440407104 1 NAME OF REPORTING PERSONS Financial Edge Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 2 CUSIP No.440407104 1 NAME OF REPORTING PERSONS Financial Edge—Strategic Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.9% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 3 CUSIP No.440407104 1 NAME OF REPORTING PERSONS Goodbody/PL Capital, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.0% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 4 CUSIP No.440407104 1 NAME OF REPORTING PERSONS PL Capital/Focused Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 5 CUSIP No.440407104 1 NAME OF REPORTING PERSONS PL Capital, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 6 CUSIP No.440407104 1 NAME OF REPORTING PERSONS PL Capital Advisors, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.5% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 7 CUSIP No.440407104 1 NAME OF REPORTING PERSONS Goodbody/PL Capital, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.0% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN 8 CUSIP No.440407104 1 NAME OF REPORTING PERSONS John W. Palmer 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 9 CUSIP No.440407104 1 NAME OF REPORTING PERSONS Richard J. Lashley 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 4.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 10 CUSIP No.440407104 1 NAME OF REPORTING PERSONS Lashley Family 2011 Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 11 CUSIP No.440407104 1 NAME OF REPORTING PERSONS Caitlin Lashley 2010 Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) <0.1% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 12 CUSIP No.440407104 1 NAME OF REPORTING PERSONS Danielle Lashley 2010 Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) <0.1% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO 13 CUSIP No.440407104 1 NAME OF REPORTING PERSONS Beth Lashley 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN 14 CUSIP No.440407104 1 NAME OF REPORTING PERSONS PL Capital LLC Defined Benefit Pension Plan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) Not Applicable (a)T (b)o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION USA NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) T 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.2% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) EP 15 CUSIP No.440407104 Item 1(a). Name of Issuer: Intervest Bancshares Corporation Item 1(b). Address of Issuer’s Principal Executive Offices: One Rockefeller Plaza, Suite 400, New York, NY 10020. Item 2(a). Name of Persons Filing: The parties identified in the list below constitute the “PL Capital Group.” ● Financial Edge Fund, L.P., a Delaware limited partnership (“Financial Edge Fund”). ● Financial Edge-Strategic Fund, L.P., a Delaware limited partnership (“Financial Edge Strategic”). ● PL Capital/Focused Fund, L.P., a Delaware limited partnership (“Focused Fund”). ● PL Capital, LLC, a Delaware limited liability company and General Partner of Financial Edge Fund, Financial Edge Strategic and Focused Fund (“PL Capital”). ● PL Capital Advisors, LLC, a Delaware limited liability company and investment advisor to Financial Edge Fund, Financial Edge Strategic, Focused Fund and Goodbody/PL Capital, L.P. (“PL Capital Advisors”). ● Goodbody/PL Capital, L.P., a Delaware limited partnership (“Goodbody/PL LP”). ● Goodbody/PL Capital, LLC, a Delaware limited liability company and General Partner of Goodbody/PL LP (“Goodbody/PL LLC”). ● PL Capital LLC Defined Benefit Pension Plan. ● Richard Lashley and John Palmer, Managing Members of PL Capital, PL Capital Advisors and Goodbody/PL LLC and Trustees and Beneficiaries of the PL Capital LLC Defined Benefit Pension Plan. ● Caitlin Lashley 2010 Trust, a New Jersey irrevocable trust. ● Danielle Lashley 2010 Trust, a New Jersey irrevocable trust. ● Richard Lashley, Trustee of the Caitlin Lashley 2010 Trust and Danielle Lashley 2010 Trust. 16 CUSIP No.440407104 ● Lashley Family 2011 Trust, a New Jersey irrevocable grantor trust. ● Beth Lashley, Trustee and beneficiary of the Lashley Family 2011 Trust. The joint filing agreement of the PL Capital Group is attached as Exhibit 1 to this Schedule 13G. Item 2(b). Address of Principal Business Office or, if none, Residence: The business address of Financial Edge Fund, Financial Edge Strategic, Focused Fund, PL Capital, PL Capital Advisors, Goodbody/PL LP, Goodbody/PL LLC, PL Capital LLC Defined Benefit Pension Plan, Mr. Palmer and Mr. Lashley is:c/o PL Capital, 20 East Jefferson Avenue, Suite 22, Naperville, Illinois 60540.Each of Financial Edge Fund, Financial Edge Strategic, Focused Fund, PL Capital, PL Capital Advisors, Goodbody/PL LP and Goodbody/PL LLC are engaged in various interests, including investments.PL Capital LLC Defined Benefit Pension Plan is a pension plan for PL Capital LLC and Messrs. Lashley and Palmer. The business address of the Caitlin Lashley 2010 Trust, Danielle Lashley 2010 Trust, Lashley Family 2011 Trust and Beth Lashley is 2 Trinity Place, Warren, NJ 07059.These trusts are grantor trusts which hold various assets, including investment securities.Beth Lashley is the Trustee and Beneficiary of the Lashley Family 2011 Trust.Richard Lashley is the Trustee of the Caitlin Lashley 2010 Trust and the Danielle Lashley 2010 Trust. Item 2(c). Citizenship: All of the individuals who are members of the PL Capital Group are citizens of the United States. Item 2(d). Title of Class of Securities: Common Stock Item 2(e). CUSIP Number: Item 3. If this statement is filed pursuant to sections 240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: N/A 17 CUSIP No.440407104 Item 4.Ownership: The following list sets forth the aggregate number and percentage (based on 21,590,689 shares of Common Stock outstanding on July 31, 2012 as reported in the Issuer’s Form 10-Q, as filed on August 8, 2012) of outstanding shares of Common Stock owned beneficially by each reporting person named in Item 2(a): Name Shares of Common Stock Beneficially Owned (Shared Voting and Investment Power for all Shares) Percentage of Shares of Common Stock Beneficially Owned Financial Edge Fund 2.3% Financial Edge Strategic 0.9% Focused Fund 0.3% PL Capital 3.7% (indirect beneficial ownership as general partner of Financial Edge Fund, Financial Edge Strategic and Focused Fund) PL Capital Advisors 4.5% (indirect beneficial ownership as investment adviser to Financial Edge Fund, Financial Edge Strategic, Focused Fund and Goodbody/PL LP) Goodbody/PL LP 1.0% Goodbody/PL LLC 1.0% (indirect beneficial ownership as general partner of Goodbody/PL LP) John W. Palmer 4.7% (indirect beneficial ownership as managing member of PL Capital, PL Capital Advisors and Goodbody/PL LLC and Trustee and Beneficiary of PL Capital LLC Defined Benefit Pension Plan) 18 CUSIP No.440407104 Richard J. Lashley 4.7% (indirect beneficial ownership as managing member of PL Capital, PL Capital Advisors and Goodbody/PL LLC;Trustee and Beneficiary of PL Capital LLC Defined Benefit Pension Plan; Trustee of the Caitlin Lashley 2010 Trust; and Trustee of the Danielle Lashley 2010 Trust) PL Capital LLC Defined Benefit Pension Plan 0.2% Lashley Family 2011 Trust 0.3% Beth Lashley 0.3% (indirect beneficial ownership as Trustee and Beneficiary of the Lashley Family 2011 Trust) Caitlin Lashley 2010 Trust <0.1% Danielle Lashley 2010 Trust <0.1% PL Capital is the General Partner of Financial Edge Fund, Financial Edge Strategic and Focused Fund.Because Mr. Palmer and Mr. Lashley are the Managing Members of PL Capital, they have the power to direct the affairs of PL Capital.Therefore, PL Capital may be deemed to share with Mr. Palmer and Mr. Lashley voting and dispositive power with regard to the shares of Common Stock held by Financial Edge Fund, Financial Edge Strategic and Focused Fund. Goodbody/PL LLC is the general partner of Goodbody/PL LP.Because Mr. Palmer and Mr. Lashley are the Managing Members of Goodbody/PL LLC, they have the power to direct the affairs of Goodbody/PL LP.Therefore, Goodbody/PL LLC may be deemed to share with Messrs. Palmer and Lashley voting and dispositive power with regard to the shares of Common Stock held by Goodbody/PL LP. 19 CUSIP No.440407104 PL Capital Advisors is the investment advisor to Financial Edge Fund, Financial Edge Strategic, Goodbody/PL LP and Focused Fund.Because Mr. Palmer and Mr. Lashley are the Managing Members of PL Capital Advisors, they have the power to direct the affairs of PL Capital Advisors.Therefore, PL Capital Advisors may be deemed to share with Mr. Palmer and Mr. Lashley voting and dispositive power with regard to the shares of Common Stock held by Financial Edge Fund, Financial Edge Strategic, Goodbody/PL LP, and Focused Fund. Richard Lashley is the Trustee of the Caitlin Lashley 2010 Trust and Danielle Lashley 2010 Trust and has the power to direct the affairs of the trusts and voting and dispositive power over investments held by the trusts. Beth Lashley is the Trustee of the Lashley Family 2011 Trust and has the power to direct the affairs of the trust and voting and dispositive power over investments held by the trusts. Item 5.Ownership of Five Percent or Less of a Class: N/A Item 6.Ownership of More than Five Percent on Behalf of Another Person: Richard Lashley is the Trustee of the Caitlin Lashley 2010 Trust and the Danielle Lashley 2010 Trust.Caitlin Fanelli is the beneficiary of the Caitlin Lashley 2010 Trust, and Danielle Lashley is the beneficiary of the Danielle Lashley 2010 Trust. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person: N/A Item 8.Identification and Classification of Members of the Group: See Item 2(a) above. Item 9.Notice of Dissolution of Group: N/A Item 10.Certification: By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect, other than activities solely in connection with a nomination under Rule 14a-11. 20 CUSIP No.440407104 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:September 28, 2012 FINANCIAL EDGE FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member FINANCIAL EDGE-STRATEGIC FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL/FOCUSED FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member GOODBODY/PL CAPITAL, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member 21 CUSIP No.440407104 GOODBODY/PL CAPITAL, LLC By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL, LLC By: /s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL ADVISORS, LLC By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL LLC DEFINED BENEFIT PENSION PLAN By:/s/ John W. Palmer John W. Palmer Trustee By:/s/ Richard J. Lashley Richard J. Lashley Trustee LASHLEY FAMILY 2011 TRUST By:/s/ Beth Lashley Beth Lashley Trustee CAITLIN LASHLEY 2010 TRUST By:/s/ Richard Lashley Richard Lashley Trustee DANIELLE LASHLEY 2010 TRUST By:/s/ Richard Lashley Richard Lashley Trustee 22 CUSIP No.440407104 By:/s/ John W. Palmer John W. Palmer By:/s/ Richard Lashley Richard Lashley By:/s/ Beth Lashley Beth Lashley 23 CUSIP No.440407104 EXHIBIT 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree that the Schedule13G to which this Joint Filing Agreement is being filed as an exhibit shall be a joint statement filed on behalf of each of the undersigned. Date:September 28, 2012 FINANCIAL EDGE FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member FINANCIAL EDGE-STRATEGIC FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL/FOCUSED FUND, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member GOODBODY/PL CAPITAL, L.P. By:PL CAPITAL, LLC General Partner By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member 1 CUSIP No.440407104 GOODBODY/PL CAPITAL, LLC By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL, LLC By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL ADVISORS, LLC By:/s/ John W. Palmer John W. Palmer Managing Member By:/s/ Richard J. Lashley Richard J. Lashley Managing Member PL CAPITAL LLC DEFINED BENEFIT PENSION PLAN By:/s/ John W. Palmer John W. Palmer Trustee By:/s/ Richard J. Lashley Richard J. Lashley Trustee LASHLEY FAMILY 2011 TRUST By:/s/ Beth Lashley Beth Lashley Trustee CAITLIN LASHLEY 2010 TRUST By:/s/ Richard Lashley Richard Lashley Trustee DANIELLE LASHLEY 2010 TRUST By:/s/ Richard Lashley Richard Lashley Trustee 2 By:/s/ John W. Palmer John W. Palmer By:/s/ Richard Lashley Richard Lashley By:/s/ Beth Lashley Beth Lashley 3
